Citation Nr: 0313975	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  97-00 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for degenerative joint disease (DJD) of the 
cervical spine. 

2.  Entitlement to a disability rating greater than 10 
percent for band-like frontal headaches.  

3.  Entitlement to a disability rating greater than 10 
percent for residuals of superficial bullet wound of the face 
and left preauricular region.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from November 1943 to April 
1946 and from December 1972 to February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that the veteran's disagreement with the 
August 1996 rating decision originally included the issue of 
service connection for chronic sinusitis.  The RO resolved 
that issue in the veteran's favor in a June 2002 rating 
decision.  Therefore, that matter is not currently before the 
Board.  

The Board also notes that the RO's June 2000 rating decision, 
in which it granted a 10 percent evaluation for residuals of 
superficial bullet wound of the face and left preauricular 
region, purported to be a complete grant of benefits on 
appeal.  However, review of the relevant regulations reveals 
that additional compensation is available.  Accordingly, this 
issue remains on appeal here.  

In addition, review of the claims folder reveals that the RO 
accepted the veteran's December 1996 substantive appeal as a 
notice of disagreement with the August 1996 rating decision's 
denial of an increased rating for left ear hearing loss and 
left ear tinnitus.  It issued a statement of the case in May 
1998.  However, the veteran failed to perfect that appeal.  
Therefore, those issues are not before the Board.    


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Prior to September 14, 1999, there is no medical evidence 
of limitation of motion of the cervical spine.  Other 
symptoms consist only of subjective reports of neck pain 
without other significant complaints or findings on 
examination.  

3.  As of September 14, 1999, the record shows approximately 
50 percent loss of normal motion on lateral flexion and 
rotation, evidence of pain on motion and some weakness, and 
an estimated additional 10 to 20 percent functional loss 
during exacerbations.  X-rays show advanced cervical 
spondylosis from C3-7.   

4.  The veteran describes waking several times a night due to 
severe headache.  H e denies the need for naps or excessive 
exhaustion during the day with resulting decrease in 
activity.  He takes only an occasional aspirin for headaches.  
He does not describe or allege prostration due to headaches.        

5.  Disability from residuals of superficial bullet wound of 
the face and left preauricular region is manifested by 
subjective reports of discomfort in the scarred area.  
Objectively, the scarring has small area and is barely 
visible.  Examination reveals only a slight indentation in 
the skull area.  X-rays show a small bullet fragment retained 
in the left temporal area.  The scarring presents with no 
findings of associated symptoms such as tenderness and has no 
disfiguring effect on the head or face or associated 
limitation of function.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for DJD of the cervical spine before 
September 14, 1999 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5290 (2002). 

2.  The criteria for a 30 percent disability rating for DJD 
of the cervical spine from September 14, 1999 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290 (2002). 
3.  The criteria for a disability rating greater than 10 
percent for band-like frontal headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.124a, Diagnostic Code 8100 (2002).    

4.  The criteria for a disability rating greater than 10 
percent for residuals of superficial bullet wound of the face 
and left preauricular region have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, 
Diagnostic Code 7804 (2002); 67 Fed. Reg. 49,590 (July 31, 
2002) (to be codified at 38 C.F.R. pt. 4).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the August 1996 rating decision, November 
1996 statement of the case, and supplemental statements of 
the case issued through June 2002, the RO provided the 
veteran with the applicable law and regulations and gave 
notice as to the evidence needed to substantiate his claim.  
In addition, in an August 1998 letter, the RO explained that 
it would obtain any VA or service medical records the veteran 
reasonably identified, as well as any private records for 
which he authorized release.  The RO's May 2001 letter to the 
veteran concerning a service connection issue previously on 
appeal explained the notice and duty to assist provisions of 
the VCAA, including the respective responsibilities of VA and 
the veteran to identify and/or secure evidence.  Finally, the 
June 2002 supplemental statement of the case provided the 
veteran with the text of the applicable amended regulations 
implementing the VCAA.  Accordingly, the Board finds that the 
veteran has been afforded all notice required by the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

With respect to the duty to assist, the RO has secured the 
veteran's VA treatment records and several medical 
examinations.  The veteran denies having any private medical 
care.  There is no other indication that relevant evidence 
remains outstanding.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The RO established service connection for band-like frontal 
headaches and residuals of superficial bullet wound of the 
face and left preauricular region in a June 1982 rating 
decision.  At that time, it assigned a 10 percent and a 
noncompensable (zero percent) disability rating, 
respectively.  

The veteran submitted a claim for an increased disability 
evaluation in May 1996.  He related that he had daily 
headaches with dull pain.  The headaches lasted about 12 
hours and had caused him to lose sleep.  In an associated 
statement dated in September 1996, the veteran's wife 
indicated that he continued to have headaches.  He had to 
take medication, which made him drowsy and unable to 
participate in a lot of activities.  

The RO obtained the veteran's VA treatment records date 
through June 1996.  Review of these records revealed no 
complaint or treatment related to the cervical spine, 
headaches, or residuals of superficial bullet wound to the 
face.  Work product in the claims folder shows that the 
veteran failed to report for VA examinations scheduled in 
July 1996.  

In an August 1996 rating decision, the RO granted service 
connection for DJD of the cervical spine, assigning a 
noncompensable rating effective from the date of the claim.  
In addition, it continued the 10 percent and noncompensable 
ratings for the headaches and residuals of superficial bullet 
wound.  The veteran perfected an appeal of that decision.  

In his October 1996 notice of disagreement, the veteran 
explained that he had pain spasms in the muscles of the neck 
and some numbness in the left arm.  His headaches occurred 
daily and lasted for hours.  The headaches consisted of sharp 
pain, tearing, sensitivity to light, and nausea.  Finally, 
the veteran related that he had some retained bullet 
fragments from the facial gunshot wound.  Pressure from 
wearing his glasses caused pain.  He wanted evaluation of the 
disability as a tender and painful scar.  

The veteran was afforded several VA examinations in January 
1997.  During the orthopedic examination, he related that his 
neck problems after the gunshot wound had abated.  He had 
some intermittent pain in the trapezius, but no neurologic 
complaints.  Physical examination revealed full range of 
motion with no deformities.  The diagnosis was neck pain with 
little complaint and physical examination within normal 
limits.  There did not appear to be a neurologic component to 
the cervical spine problem.  X-rays of the cervical spine 
showed degenerative changes with narrowing of the C6-7 disc 
space.  

During the January 1997 neurology examination, the veteran 
described symptoms such as nightly headache lasting about 30 
minutes, poor balance, excessive eye tearing, and occasional 
dizzy spell.  The headache consisted of mid-frontal pressure.  
He rarely had a headache during the day.  Physical 
examination was essentially unremarkable.  The diagnosis 
included post-traumatic mild cerebellar insufficiency.  

Finally, the report of the January 1997 dermatology 
examination described several problems he related to the 
gunshot wound, none of which were associated with 
dermatologic disability.  The examiner commented that there 
were no facial scars for purposes of taking pictures.  
Physical examination revealed the area of involvement about 
one inch above the superior pole of the pinna of the left 
ear.  There was a full area of hair obscuring the scar.  
Slight indentation in the skull area was palpable.  X-rays of 
the skull showed retained metallic fragments in the left 
temple but no other abnormality.  

The veteran underwent another VA examination in February 
1999.  The examiner noted that he reviewed the claims folder 
for the examination.  The veteran reported that his headaches 
occurred every night and woke him up two to three times a 
night.  The headaches lasted 30 to 60 minutes and were non-
prostrating.  With respect to the bullet wound, he related 
that the bullet entered just in front of his left ear and was 
still lodged in his cranium.  He was asymptomatic from this 
condition.  Finally, the veteran related that he had frequent 
pain in his neck, particularly at night.  He did not describe 
muscle spasm or neurologic symptoms in either arm.  Physical 
examination was negative for deformity, tenderness, or muscle 
spasm in the cervical spine.  Range of motion testing showed 
forward flexion to 55 degrees, backward extension to 30 
degrees, right lateral flexion to 30 degrees, left lateral 
flexion to 35 degrees, and rotation to 55 degrees 
bilaterally.  Neurologic examination was normal.  Examination 
of the head and neck revealed no scars.  Color photographs of 
the left side of the veteran's face and the top of his head 
were included with the examination report.  The diagnosis was 
tension headaches, non-prostrating, occurring every night 
lasting 30 to 60 minutes, last headache approximately one 
week before; superficial bullet wound of face and left 
preauricular region; and DJD of the cervical spine.  X-rays 
of the skull showed a two centimeter bullet fragment imbedded 
in the left temporal skull without bony abnormality.  X-rays 
of the cervical spine showed advanced degenerative cervical 
spondylosis from C3-7.  The examiner commented that, 
considering functional loss, it was estimated that when the 
veteran was symptomatic, there was a 15 percent decrease in 
excursion, strength, speed, coordination, and endurance.  

In an April 1999 rating action, the RO increased the 
disability evaluation for DJD of the cervical spine to 10 
percent.  

The veteran testified at a personal hearing in July 1999.  He 
related having neck problems with headaches associated with 
lying in the prone position in bed.  The headaches were 
severe.  About three or four times a night, he had to get up 
and move around.  He was taking medication for headaches that 
was prescribed by VA.  Walking made the cervical spine 
problem worse.  The veteran indicated that the scar on his 
head from the gunshot wound was not visible through the hair.  
He was not working.  

In September 1999, the veteran was afforded another VA 
examination.  The examiner stated that she reviewed the 
claims folder for the examination.  The veteran reported an 
increase in neck pain secondary to headaches.  The neck pain 
increased significantly during a headache with increased 
muscle tension and tenderness of the cervical/occipital 
region.  He did not regularly take pain or anti-inflammatory 
medications.  The veteran did not describe any muscle spasm, 
radiculopathy in the upper extremities, or significant 
reduction in performing daily activities.  With respect to 
the headaches, they occurred primarily at night with rare 
occurrences during the day.  He awoke several times a night 
due to severe headache.  He also reported intermittent 
episodes of dizziness and nausea without vomiting.  He denied 
photophobia or visual disturbance.  The veteran did not 
regularly take pain medication, and only occasionally took 
aspirin.  He did not report having to take afternoon naps, 
experiencing excessive exhaustion during the day, or having 
reduction of regular daily activities.  The examiner 
commented that the veteran did not exhibit evidence or severe 
fatigue.  

Physical examination revealed a slight indentation three 
centimeters above the superior aspect of the left pinna with 
no scar noticeable due to hair.  There was somewhat square 
scarring on the upper left parietal region, with lesions 
measuring two centimeters by 1.4 centimeters and 1.4 
centimeters.  The scars were barely visible due to crownal 
hair.  They were nontender, nonadherent, and nondepressed, 
without evidence of keloid formation or edema.  Examination 
of the neck revealed weakness on the right as compared to the 
left on repetitive resistance.  There was an inability to 
resist frontal force on the head reflecting a weakness of the 
trapezius.  There was no notable weakness in the upper 
extremities or neurologic abnormality.  Range of motion of 
the cervical spine was forward flexion to 45 degrees and 
backward extension to 6 degrees.  Lateral flexion to 18 
degrees bilaterally, which was characterized as a decrease of 
50 percent from normal maximum.  Cervical spine rotation was 
to 32 to 34 degrees on the right and 32 to 36 degrees on the 
left, with wincing noted at extremes of motion.  These 
results also reflected a decrease of approximately 50 percent 
from normal maximum rotation.  The diagnosis was advanced 
degenerative cervical spondylosis from C3-7 with disc 
narrowing and osteophyte formation with notable loss of 
movement in lateral flexion and rotation capability of 50 
percent of expected normal.  The examiner stated that 
additional functional loss of 10 to 20 percent was determined 
by the veteran's reports of periodic reduction in activity, 
although it was not quantifiable due to his vagueness in 
describing the exacerbation, other than the nocturnal 
headaches.   The diagnosis also included tension headaches.  
The examiner stated that prostration was not evidence based 
on the veteran's description of symptoms and presentation 
during the examination.  Frequency of headaches was two to 
three times a night with occasional daytime episode and only 
occasional aspirin use.  

The RO's June 2000 rating decision awarded a 10 percent 
rating for residuals of superficial bullet wound to the face 
and left preauricular region.  

Additional VA medical records dated through March 2001 were 
negative for complaint or treatment related to the service-
connected disabilities at issue.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Initial Disability Rating for DJD of the Cervical Spine

The veteran appealed the initial disability rating the RO 
assigned when it granted service connection for DJD of the 
cervical spine.  If there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (on a claim for an original or an increased rating, it 
is presumed that the veteran seeks the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy when less than the maximum 
available benefit is awarded).  

DJD of the cervical spine is evaluated as 10 percent 
disabling under Diagnostic Code (Code) 5010, arthritis due to 
trauma, and Code 5290, limitation of motion of the cervical 
spine.  38 C.F.R. § 4.71a.  The Board notes that there are 
other diagnostic codes potentially applicable to the cervical 
spine disability.  However, there is no evidence of vertebral 
fracture (Code 5285), ankylosis (Codes 5286 and 5287), or 
intervertebral disc syndrome (Code 5293).  Accordingly, the 
Board finds no reason to evaluate the cervical spine 
disability differently than the RO.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).

Code 5010 provides that traumatic arthritis should be 
evaluated as degenerative arthritis, Code 5003, based on the 
appropriate diagnostic code for limitation of motion of the 
affected part.  Under Code 5290, a 10 percent rating is 
assigned for slight limitation of motion of the cervical 
spine.  A 20 percent and 30 percent evaluation is in order 
for moderate or severe limitation of motion, respectively.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or preauricular pathology 
as productive of disability.  Joints that are actually 
painful, unstable, or malaligned, due to healed injury, 
should be entitled to at least the minimum compensable rating 
for the joint.  Special note should be taken of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion of 
both the damaged joint and the opposite undamaged joint.  
38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98. 

In this case, the evidence shows normal range of motion of 
the cervical spine through the February 1999 VA examination, 
although that examiner opined that the veteran experienced a 
15 percent decrease in functional ability with flare-ups.  
Other symptoms consist only of subjective reports of neck 
pain without other significant complaints or findings on 
examination.  Thus, the Board cannot conclude that the 
overall disability picture during this time more closely 
approximates the criteria for a higher rating, even 
considering functional loss.  38 C.F.R. § 4.7.  

However, the report of the September 1999 VA examination 
demonstrates approximately 50 percent loss of normal motion 
on lateral flexion and rotation.  There is also evidence of 
pain on motion and some weakness.  That examiner finds 
additional 10 to 20 percent functional loss during 
exacerbations, though it was difficult to quantify due to 
vagueness of the veteran's complaints.  X-rays show advanced 
cervical spondylosis from C3-7.  Resolving doubt in the 
veteran's favor, the Board finds that the evidence supports a 
30 percent disability rating from September 14, 1999, the 
date of the VA examination.  38 C.F.R. § 4.3; Fenderson, 
12 Vet. App. at 126.      

2.  Increased Disability Rating for Band-Like Frontal 
Headaches

The evaluation for headaches has been 10 percent since its 
original assessment in June 1982.  The veteran appealed that 
RO's continuation of that rating in its August 1996 rating 
decision.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).    

The headache disability is currently evaluated as 10 percent 
disabling by analogy to Code 8100, migraine.  38 C.F.R. § 
4.124a.  A 10 percent rating is in order for migraine with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent rating is 
assigned for migraine with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A maximum evaluation of 50 percent is awarded when 
migraine is characterized by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

In this case, the veteran describes waking several times a 
night due to severe headache.  However, during the February 
1999 VA examination, he relates that the headaches were not 
prostrating.  During the September 1999 VA examination, he 
denies the need for naps or excessive exhaustion during the 
day with resulting decrease in activity.  He takes only an 
occasional aspirin for headaches.  The September 1999 VA 
examiner specifically finds that the headaches were not 
prostrating, based on his reported history and presentation.  
Thus, the evidence shows a lack of characteristic prostrating 
headache and apparent insignificant impact of waking during 
the night due to headache on the veteran's overall 
functioning.  Accordingly, the Board cannot conclude that the 
overall disability picture is so disabling as to warrant a 
higher rating than 10 percent under Code 8100.  38 C.F.R. § 
4.7.  Therefore, the Board finds that the preponderance of 
the evidence is against a disability rating greater than 10 
percent for band-like frontal headaches.  38 C.F.R. § 4.3.   

3.  Increased Disability Rating for Residuals of Superficial 
Bullet wound of the Face and Left Preauricular Region

Initially, the Board notes that the veteran alleges numerous 
residuals of the bullet wound to the face and preauricular 
region.  However, alleged residuals including hearing loss, 
tinnitus, headache, sinusitis, and excessive eye tearing have 
been addressed by the RO as separate disabilities.  The 
Board's consideration of the instant issue is limited to 
other possible residuals, particularly those affecting the 
skin.

The veteran appealed the RO's August 1996 denial of a 
compensable evaluation for residuals of superficial bullet 
wound.  Again, where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco, 7 Vet. App. at 58.  The disability is 
currently evaluated as 10 percent disabling under Code 7804.  
38 C.F.R. § 4.118.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of skin 
disabilities, including scars, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (to be codified at 
38 C.F.R. pt. 4).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, prior to August 30, 2002, the Board may apply only 
the previous version of the rating criteria.  As of August 
30, 2002, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

The Board notes that in January 2003, it provided the veteran 
with the amended regulations and afforded him the opportunity 
to identify or present additional evidence or offer 
additional argument in support of his claim.  His March 2003 
response indicated that he had no such evidence or argument.  
Accordingly, the Board may consider each version of the 
regulations without further consideration of potential 
prejudice to the veteran.  Bernard, 4 Vet. App. at 392-94.    

Under the previous rating criteria, a 10 percent rating may 
be assigned for a scar that is superficial, poorly nourished, 
and with repeated ulcerations or for a scar that is 
superficial and tender on painful on objective demonstration, 
under Codes 7803 or 7804, respectively.  In addition a scar 
may be evaluated based on limitation of function of the 
affected part under Code 7805.  Under Code 7800, disfiguring 
scar of the head, face, or neck warrants a 10 percent rating 
if the disability is moderate and disfiguring.  A 30 percent 
rating is warranted when disability is severe, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  38 C.F.R. § 4.118 (2002). 

Under the amended rating criteria, Code 7800, disfigurement 
of the head, face, or neck, lists eight characteristics of 
disfigurement used for evaluating disability.  A 10 percent 
evaluation is assigned when the disability has one 
characteristic of disfigurement.  The next higher rating of 
30 percent is awarded when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  

A superficial and unstable (involving frequent loss of 
covering of skin over the scar) scar may be assigned a 
maximum 10 percent rating.  Code 7803 (to be codified at 38 
C.F.R. pt. 4).  Similarly, a scar that is superficial and 
painful on examination may be assigned a maximum 10 percent 
rating.  Code 7804 (to be codified at 38 C.F.R. pt. 4).  
Finally, a scar may also be evaluated based on limitation of 
function of the affected part.  Code 7805 (to be codified at 
38 C.F.R. pt. 4).

Subjectively, the veteran reports that he the scarred area is 
uncomfortable from wearing glasses.  Objectively, scarring 
associated with the bullet wound is small in area, is 
characterized as barely visible only, and presents with no 
findings of associated symptoms such as tenderness.  There is 
no evidence of disfiguring effect on the head or face or of 
associated limitation of function.  Examination reveals only 
a slight indentation in the skull area.  Although X-rays show 
a small bullet fragment retained in the left temporal area, 
there is no evidence showing associated symptomatology.  To 
the extent it is suggested that headache may be related to 
the retained fragment, disability from headache is 
compensated as a separate disability.  Thus, there is no 
basis for finding that the overall disability picture 
warrants an increased rating under either version of the 
potentially applicable diagnostic codes.  Accordingly, the 
Board finds in this case that the preponderance of the 
evidence is against a disability rating greater than 10 
percent.  38 C.F.R. § 4.3.    


ORDER

An initial disability rating greater than 10 percent for DJD 
of the cervical spine before September 14, 1999 is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, a 30 percent disability rating for DJD of 
the cervical spine from September 14, 1999 is granted   

A disability rating greater than 10 percent for band-like 
frontal headaches is denied.   

A disability rating greater than 10 percent for residuals of 
superficial bullet wound of the face and left preauricular 
region is denied.   




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

